COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Kevin Wimes v. The State of Texas

Appellate case number:      01-14-00824-CR

Trial court case number:    1431168

Trial court:                339th District Court of Harris County

       The appellate record in this cause was originally due on December 1, 2014. On
December 1, 2014, the court reporter, Pam Knobloch, filed a motion requesting an
extension of time within which to file the reporter’s record. We granted the motion the
same day, extending the deadline for filing the reporter’s record to January 2, 2015. On
January 6, 2015, the reporter filed a second motion requesting an extension of time within
which to file the reporter’s record, seeking a further extension until February 15, 2015.
We grant the motion, order the reporter’s record filed no later than February 17, 2015,
and order that no further extensions will be granted absent extraordinary circumstances.
        Further, appellant was represented at trial by counsel, Andre Wheeler. On
October 2, 2014, counsel filed a notice of appeal on behalf of appellant, which included a
motion to withdraw and a request for appointment of appellate counsel. That same day,
the trial court found that appellant “is indigent for the purpose of . . . employing counsel
or paying for [the] clerk’s and court reporter’s record[s],” granted counsel Wheeler’s
motion to withdraw, and indicated that appellate counsel was “to be determined.”
       Although the trial court found appellate indigent on October 2, 2014 and stated at
that time that appellate counsel was to be determined, the clerk’s record, filed on
December 2, 2014, contains no order appointing counsel to represent appellant for
purposes of this appeal, the trial court clerk mailed a letter to appellant on December 2,
2014 indicating that the “following documents are being forwarded to you because you
are pro-se,” and no attorney has appeared in this Court on appellant’s behalf.
       Based on the trial court’s finding that appellant is indigent, appellant is entitled to
court-appointed counsel. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d)(1), 26.04(p)
(West Supp. 2014). Accordingly, we abate this appeal, remand the cause to the trial
court, and order the trial court to appoint counsel, at no expense to appellant, to represent
appellant on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1);
26.04(a), (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing counsel to represent appellant for purposes of this appeal
with this Court within 20 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when records
that comply with our order are filed with the Clerk of this Court.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: January 22, 2015